Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received February 9th 2022.  Claims 2-3, 8-9, 13-14, 19-20, and 22-23 have been canceled. Claims 1, 4-7, 10-12, 15-18, and 21 have been entered and are presented for examination. 
Application 16/325,182 is a 371 of PCT/CN2017/085778 (05/24/2017) and claims benefit of Chinese Application 201610666277.7 (08/12/2016).
Response to Arguments
Applicant’s arguments, filed February 9th 2022, have been fully considered, but deemed not persuasive.
Fwu et al. discloses numerologies and/or resource partition for multiple RATs, sub-RATs or partitions is predefined or dedicated carriers are allocated for different RATs (paragraph 0043).  If each RAT has its own dedicated carrier then the frequency bands used are different.
Fwu et al. also disclose the numerologies and/or resource partition for multiple RATs, sub-RATs or partitions may be predefined or configured by high layer signaling via a MIB, SIB or UE-specific dedicated RRC signaling (paragraph 0042).
Lastly, Fwu et al. discloses multiple RATs, sub-RATs or partitions with different numerologies (paragraph 0041-0042).
Based on the above, each RAT/sub-RAT has its own dedicated carrier and numerology.

Regarding Takeda et al. which disclose blind decoding synchronization signal transmitting in accordance with each numerology (paragraphs 0053-0057).
paragraph 00118 discloses the same information as Takeda et al. paragraph 0057. 
Based on the reasons above, the rejection is respectfully maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7, 10-12, 15-16, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fwu et al. (US 2018/0007673) in view of Takeda et al. (US 2019/0029003).
Regarding claims 1, 7, 12, 18, Fwu et al. discloses a method for detecting a synchronization signal (paragraphs 0041-0043 [UE configured through RRC with numerologies for RATs and sub-RATs]), the method comprising: determining, by a terminal, a numerology for detecting the synchronization signal (paragraphs 0041-0043 [UE configured through RRC with numerologies for RATs and sub-RATs; dedicated downlink synchronization associated with each numerology/sub-RAT combination]); and detecting, by the terminal, the synchronization signal according to the determined numerology (paragraphs 0041-0043 [UE configured through RRC with numerologies for RATs and sub-RATs; dedicated downlink synchronization associated with each numerology/sub-RAT combination can be detected]), wherein determining, by the terminal, the numerology for detecting the synchronization signal comprises: determining, by the terminal, a numerology corresponding to a frequency band currently detected by the terminal according to a correspondence relationship between a frequency band and a numerology, and determining the determined numerology as the numerology for detecting the synchronization signal (see Figure 3 and paragraphs 0041-0043 [UE configured through RRC with numerologies for RATs and sub-RATs; dedicated downlink synchronization associated with each numerology/sub-RAT combination; Each sub-RAT associated with a different frequency band; UE can use multiple sub-RATs]).
Fwu et al. does not explicitly disclose wherein if there are a plurality of determined numerologies, then detecting, by the terminal, the synchronization signal according to the determined numerology comprises: detecting blindly, by the terminal, the synchronization signal according to each of the determined numerologies and wherein if there are a plurality of determined numerologies, then the transmitting, by the network-side device, the synchronization signal according to the determined 
However, Takeda et al. discloses the UE blind-decodes a synchronization signal (for example, PSS/SSS) transmitted in accordance with each numerology. A plurality of synchronization signals of different numerologies to apply may be transmitted by using the same radio resource (paragraph 0056) and when the candidate numerology is numerology A or numerology B, a synchronization signal of the numerology A is transmitted at the subcarrier spacing of 15 kHz and a synchronization signal of the numerology B is transmitted at the subcarrier spacing of 60 kHz by using the same radio resources as the synchronization signal of the numerology A (paragraph 0057).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to recognize blind decoding a sync signal according to different numerologies and transmitting according a selected numerology.  The motivation for this is to be in line with conventional techniques in the art.
Regarding claims 4, 10, 15, 21, Fwu et al. further suggests wherein the method further comprises: detecting, by the terminal, the synchronization signal over a predefined time domain resource; or detecting, by the terminal, the synchronization signal over a predefined frequency domain resource (paragraph 0043 [dedicated carriers are allocated for different RATs, a dedicated downlink synchronization signal and PBCHs may be transmitted on each RAT, sub-RAT or partition]) ; or detecting, by the terminal, the synchronization signal over a predefined time domain resource and a frequency domain resource.
Regarding claims 5, 11, 16, Fwu et al. further discloses wherein after the terminal detects the synchronization signal according to the determined numerology, the method further comprises: determining, by the terminal, a Transmission and Reception Point (TRP) group to which the terminal belongs according to the detected synchronization signal; or determining, by the terminal, a sub-band (paragraph 0043 [dedicated carriers are allocated for different RATs, a dedicated downlink synchronization signal and PBCHs may be transmitted on each RAT, sub-RAT or partition]); or determining, by the terminal, a TRP for the terminal to reside in or access, according to a correspondence relationship between a synchronizations signal and a TRP; or determining, by the terminal, a beam for the terminal to reside in or access, according to a correspondence relationship between a synchronizations signal, and a beam.

Allowable Subject Matter
14.	Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach:
“The method according to claim 5, wherein determining, by the terminal, the Transmission and Reception Point (TRP) group to which the terminal belongs according to the detected synchronization signal comprises: selecting, by the terminal, a synchronization signal with a highest signal strength from detected synchronization signals; determining, by the terminal, a TRP group Identity (ID) corresponding to the selected synchronization signal according to a correspondence relationship between a synchronization signal and a TRP group ID; and determining, by the terminal, a TRP group corresponding to the determined TRP group ID as the TRP group to which the terminal belongs (claim 6).”
“The terminal according to claim 16, wherein the at least one processor is further configured to execute the readable program codes to: select a synchronization signal with a highest signal strength from detected synchronization signals; determine a TRP group Identity (ID) corresponding to the 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465